Status of Application
1.	Acknowledgment is made of the amendments filed 04/22/2022. Upon entering the amendments, claims 1-2, 8, 10, 21-23, 26, and 29-30 are amended and claims 1-10 and 21-30 are pending and presented for the examination. 
Rejections Withdrawn
2.	Claim 1 has been amended such that the rejection of dependent claim 6 under U.S.C. 112 has been overcome. Claim 8 has been amended to overcome the indefiniteness rejection previously issued. These grounds of rejection are therefore withdrawn. 
Response to Arguments
3.	Applicant’s arguments are persuasive at showing the distinctness of the amended claims over the prior art applied in the previous office action. The amendments change the claims to fully reflect applicant's inventive ceramic composites and armor component, and applicant's arguments show that the composites and armor component of the amended claims are not anticipated by and would not be obvious over the teachings of the previously applied prior art. Specifically, the remarks show that the subject matter previously presented in claim 29 and indicated to render said dependent claim allowable, has been placed into independent claim 26, thus rendering allowable said claim. The remarks also show that the allowable subject matter from claim 29 has been placed into independent claims 1 and 10, thereby rending allowable these claims and their dependent claims. Therefore, the previously issued grounds of prior art rejection are withdrawn. 
Allowable Subject Matter
4.	Claims 1-10 and 21-30 are allowed.

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed ceramic composites or armor component. Specifically, the prior art fails to teach a ceramic composite that comprises a first phase containing 50-99.9 wt% silicon carbide along with at least 0.05 wt% boron carbide; and further comprises a second ceramic phase comprising boron carbide with an average grain size of 1 μm or greater, the composition of the second ceramic phase being different than that of the first ceramic phase, and wherein the boron carbide concentration in the ceramic composite as a whole is 10 wt% or greater. The prior art also does not teach or suggest a ceramic composite that comprises a first phase containing 86-99.9 wt% silicon carbide; and further comprises a second ceramic phase comprising boron carbide with an average grain size of 1 μm or greater along with 0.05-12 wt% silicon carbide based on the total weight of the second phase, the composition of the second ceramic phase being different than that of the first ceramic phase, and wherein the concentrations of boron carbide and silicon carbide in the ceramic composite as a whole are each 10 wt% or greater. Finally, the prior art does not teach or suggest an armor component comprising a ceramic body and a first component adjacent thereto, wherein said ceramic body is comprised of a ceramic composite containing a first phase containing 86-99.9 wt% silicon carbide; and further containing a second phase having a different composition than the first phase, wherein the second phase comprises 86-99.9 wt% boron carbide, with the boron carbide having an average grain size of 1 micron or greater; and wherein said ceramic composite comprises at least 10 wt% silicon carbide and at least 10 wt% boron carbide. 
The most relevant prior art references found are Pujari et al (US 2011/0175264) and Prochazka et al (US 4081284). The difference from instant claims is that while Pujari et al teaches a silicon carbide/boron carbide composite ceramic, the phases of which are SiC matrix within which there are B4C and nano-TiC particles, and wherein the matrix is a first phase comprising greater than 50 wt% silicon carbide and the B4C within the matrix is a second phase comprising boron carbide having a size of 1 µm, Pujari et al does not teach or suggest that the first phase can comprise boron carbide in addition to silicon carbide, in an amount falling within the amount limitation of the amended claims. Prochazka et al also teaches a ceramic composite comprising silicon carbide and boron carbide, and teaches that the amounts of each of these components are greater than 10 wt% based on the total weight of the composite; Prochazka, however, does not teach or suggest a composite comprising a first phase containing silicon carbide along with boron carbide also present in the first phase. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW1 July 2022